STATE OF MICHIGAN

                            COURT OF APPEALS



MELVERN CHAPMAN and SANDRA                                           UNPUBLISHED
GALLIMORE,                                                           May 12, 2016

               Plaintiffs-Appellees,

v                                                                    No. 326283
                                                                     Clinton Circuit Court
ROBERT RINN and PENNY RINN,                                          LC No. 14-011331-CH

               Defendants-Appellants.


Before: HOEKSTRA, P.J., and O’CONNELL and MURRAY, JJ.

MURRAY, J. (concurring in part, dissenting in part).

        As explained briefly below, I dissent from the majority’s decision concluding that there
was a genuine issue of material fact whether there was a breach of contract, but concur with the
decision to reverse the trial court’s order as to the appropriate remedy. Before turning to the
merits, however, a few comments are necessary regarding defendants’ position that plaintiffs’
appellate brief was woefully inadequate.

        As defendants accurately point out, plaintiffs have not set forth any court rule, statute or
case law addressing any of the three substantive issues raised.1 In many cases such a deficient
brief could result in the court considering each argument abandoned, see Mitcham v City of
Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959), as a party cannot “simply . . . announce a
position or assert an error and then leave it up to this Court to discover and rationalize the basis
for his claims, or unravel and elaborate for him his arguments, and then search for authority
either to sustain or reject his position.” Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d 100
(1998), quoting Mitcham, 355 Mich. at 203. But, because this is a discretionary doctrine, it is not
always applied whenever a brief is deficient. And, as everyone seems to recognize, this is a
fairly straightforward case involving a written contract of less than a half page and the proper
remedy to apply when the parties failed to conclude it, so herculean efforts are not necessary to
decide the case despite the deficient brief. Counsel would be well-advised to submit briefs in the


1
  In fact, plaintiffs’ appellate brief contains citations to only two cases, and those relate to the
standard of review. But, even those cases are erroneously cited, as they are Supreme Court
decisions cited as if they are contained in the Michigan Appeals Report.


                                                -1-
future that contain the controlling law and citations to the record as required by court rule, see
MCR 7.212(C)(6)&(7).

        As to the merits, at the time the trial court decided the motion for summary disposition,
see Peña v Ingham Co Rd Comm, 255 Mich. App. 299, 310; 660 NW2d 351 (2003), neither party
was seeking to enforce the purchase agreement. The only dispute was whether—as defendant
argued in pro per in the trial court—the truck given by plaintiffs to defendant was a down
payment that was returnable upon the agreement falling apart, thus allowing defendant to keep it,
or if was not, whether defendants had to return it with their costs being reimbursed. The only
evidence on that issue was the contract itself, and it says nothing about the truck being a down
payment or earnest money deposit of some sort. It was simply listed as one of the two forms of
consideration for the plaintiffs’ purchase of the land. Based on the language of the contract
alone, Calhoun Co v Blue Cross Blue Shield Mich, 297 Mich. App. 1, 13-14; 824 NW2d 202
(2012), there was no genuine issue whether the truck was a deposit or down payment which
defendants were entitled to retain. However, I would reverse on the remedy issue for the reasons
stated in the majority opinion.



                                                            /s/ Christopher M. Murray




                                               -2-